              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                   Case No. 18-CV-1290-JPS-JPS
 v.

 CERTAIN REAL PROPERTY
 COMMONLY KNOWN AS 4512                                            ORDER
 SOUTH DREXEL BOULEVARD,
 CHICAGO, ILLINOIS,

                      Defendant,



 and



 FRANCIS BURNS and WORLD
 BURNS INC.,

                      Claimants.


       Francis Burns (“Burns”), a putative claimant in this civil forfeiture

action, had his pleadings in this matter stricken by the Court on March 6,

2019. (Docket #28). The Court simultaneously granted default judgment to

the government. Id. Burns filed a notice of appeal of that ruling on April 24,

2019. (Docket #33). On May 24, 2019, the Court received a motion from

Burns seeking leave to proceed on his appeal in forma pauperis.

       Burns may not proceed without prepayment of the filing fee on

appeal if the Court certifies in writing that the appeal is not taken in “good

faith.” 28 U.S.C. § 1915(a)(3). To determine whether Burns takes the appeal

in “good faith,” the Court must determine whether “a reasonable person
could suppose that the appeal has some merit.” Walker v. O'Brien, 216 F.3d

626, 632 (7th Cir. 2000); see also Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir.

2000). An appeal is taken in “good faith” when it seeks review of an issue

that is not clearly frivolous. Lee, 209 F.3d at 1026. This is the case when a

reasonable person could suppose the issue to have some legal merit. Id.

       The Court finds that Burns’ appeal is not taken in good faith. Neither

Burns’ notice of appeal nor his motion for leave to proceed in forma pauperis

offers any suggestion as to why he believes the Court’s dismissal was in

error. (Docket #33 and #42). Thus, Burns has not equipped the Court to

determine whether he presents any non-frivolous reasons for his appeal.

Even if he had presented meaningful arguments, in light of the extreme

frivolity of Burns’ other arguments in this matter, the Court is convinced

that this appeal is clearly frivolous. The Court must therefore deny the

motion for leave to proceed on appeal in forma pauperis.1

       Because the Court certifies that the appeal is not taken in good faith,

the Court provides the following information to Burns regarding

proceeding before the Seventh Circuit. Burns will not be able to proceed on

appeal without paying the filing fee, unless the court of appeals gives him

permission to do so. Burns has 30 days from the date of this order to request

that the Seventh Circuit review the Court’s denial of his motion for leave to

appeal without prepayment of the filing fee on appeal. Fed. R. App. P. 24.

If Burns requests review by the Seventh Circuit, he must include an

affidavit and statement of issues he intends to present on appeal, pursuant

       1The Court will also deny as moot Burns’ motions to vacate the default
judgment and for a more definite statement, both of which were filed after the
Court entered its default judgment. (Docket #31 and #38). With the filing of the
notice of appeal, this Court lacks jurisdiction to rule on any issues pertaining to
the merits of this action.


                                   Page 2 of 3
to Fed. R. App. P. 24(a). He must also provide a copy of this order, in

addition to the notice of appeal he previously filed. If Burns does not

request review of this order, the Seventh Circuit may choose not to address

the Court’s denial of Burns’ motion; instead, it may require Burns to pay

the full filing fee before it considers his case. Failure to pay a required fee

may result in dismissal of the appeal.

       Accordingly,

       IT IS ORDERED that Claimant Francis Burns’ motion for leave to

appeal without prepayment of the filing fee (Docket #42) be and the same

is hereby DENIED; and

       IT IS FURTHER ORDERED that Claimant Francis Burns’ motions

to vacate judgment (Docket #31) and for a more definite statement (Docket

#38) be and the same are hereby DENIED as moot.

       Dated at Milwaukee, Wisconsin, this 28th day of May, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 3 of 3
